

116 HRES 648 IH: Honoring the lives, work, and sacrifice of Joseph Curseen, Jr., and Thomas Morris, Jr., the 2 United States Postal Service employees who died as a result of their contact with anthrax while working at the United States Postal Facility located at 900 Brentwood Road NE, Washington, DC, during the anthrax attack in the fall of 2001; United States Postal Service employees, who have continued to work diligently in service to the people of the United States notwithstanding the anthrax attack; as well as the other 3 Americans who died and the 17 who became ill in the attack.
U.S. House of Representatives
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 648IN THE HOUSE OF REPRESENTATIVESOctober 21, 2019Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring the lives, work, and sacrifice of Joseph Curseen, Jr., and Thomas Morris, Jr., the 2
			 United States Postal Service employees who died as a result of their
			 contact with anthrax while working at the United States Postal Facility
			 located at 900 Brentwood Road NE, Washington, DC, during the anthrax
			 attack in the fall of 2001; United States Postal Service employees, who
			 have continued to work diligently in service to the people of the United
			 States notwithstanding the anthrax attack; as well as the other 3
			 Americans who died and the 17 who became ill in the attack.
	
 Whereas the founders of the United States, recognizing the importance of a national system of mail to the new country in the Constitution, gave Congress the authority To establish post offices and post roads;
 Whereas employees of the United States Postal Service provide indispensable public services and honorably represent the United States on a daily basis;
 Whereas despite the many terrorist attacks in Federal facilities throughout the United States, including the anthrax attack more than 15 years ago, Postal Service employees continue to risk their lives daily to serve the people of the United States;
 Whereas Joseph P. Curseen, Jr., and Thomas L. Morris, Jr., both born in the District of Columbia, diligently and admirably served the Nation for decades as employees of the United States Postal Service;
 Whereas in the fall of 2001, during the course of their jobs with the United States Postal Service, Joseph Curseen, Jr., and Thomas Morris, Jr., were exposed to letters containing anthrax that were placed in the mail and subsequently suffered from the inhalation of anthrax and thereafter died;
 Whereas 5 individuals in the United States died from exposure to anthrax during the 2001 anthrax attack and 17 became ill; and
 Whereas in 2002, the United States Postal Service facility located at 900 Brentwood Road NE, Washington, DC, was designated as the Joseph Curseen, Jr. and Thomas Morris, Jr. Processing and Distribution Center by Public Law 107–225: Now, therefore, be it
	
 That the House of Representatives honors the lives and work of Joseph Curseen, Jr., and Thomas Morris, Jr., and acknowledges the sacrifice that all Postal Service employees make on behalf of the United States on a daily basis.
		